DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 May 2022, in which claims 1-2, 5, 8, and 11 are amended to change the scope and breadth of the claim, and claims 3-4, 10, and 23 are canceled.

This application is a domestic application, filed 29 Mar 2021; claims benefit as a CON of 16/869,961, filed 08 May 2020, now abandoned; claims benefit as a CON of 16/396,017, filed 26 Apr 2019, now abandoned; and claims benefit as a CON of 14/777,284, which is a 371 of PCT/US2014/027477, filed 14 Mar 2014, now abandoned; and which claims benefit of provisional application 61/794,892, filed 15 Mar 2013.

Claims 1-2, 5, 8-9, 11, 14-22, and 25 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 16 May 2022, with respect that claims 1-3, 14, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) has been fully considered and is persuasive, as claims 3-4, 10, and 23 are canceled, and amended claim 1 recites the concentration of the solubilizer and of the pH adjustment reagent.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 May 2022, with respect that claims 4-5 and 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) as applied to claims 1-3, 14, 16-18, and 21-22, and in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, of record), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, of record), and Cserhati et al. (Int. J. Pharm., 1996, 141, p1-7, of record) has been fully considered and is persuasive, as claims 3-4, 10, and 23 are canceled, and amended claim 1 recites the concentration of the pH adjustment reagent.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 May 2022, with respect that claims 1-4, 8-11, 15-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pollock et al. (Blood, 2012, 120(21), abstract 2379, published 16 Nov 2012, of record) in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, of record), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, of record), Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, of record), and Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, of record) has been fully considered and is persuasive, as claims 3-4, 10, and 23 are canceled, and amended claim 1 recites the concentration of the pH adjustment reagent.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 May 2022, with respect that claims 1-3, 14, 16-18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 in view of Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) has been fully considered and is persuasive, as claims 3-4, 10, and 23 are canceled, and amended claim 1 recites the concentration of the solubilizer and of the pH adjustment reagent.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 May 2022, with respect that claims 1-3, 14, 16-18, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-20 of U.S. Patent No. 9096634 in view of Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) has been fully considered and is persuasive, as claims 3-4, 10, and 23 are canceled, and amended claim 1 recites the concentration of the solubilizer and of the pH adjustment reagent.
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 16 May 2022, in which claims 1-2, 5, 8, and 11 are amended to change the scope and breadth of the claim, and claims 3-4, 10, and 23 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Amended Claims 1-2, 5, 8-9, 11, 14, 16-18, and 21-22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, of record), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, of record), Cserhati et al. (Int. J. Pharm., 1996, 141, p1-7, of record), and Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, of record).
Olhava et al. teaches substituted purine and 7-deazapurine compounds and pharmaceutical compositions containing these compounds (abstract). Olhava et al. teaches the embodiment of said compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing said compound (claims 1-6 at columns 391-392), addressing limitations of instant claim 1-2. Olhava et al. describes the pharmaceutical compositions to include pharmaceutical compositions suitable for injectable use, including a carrier containing a solvent for example water or ethanol, teaches fluidity can be maintained by use of surfactants (column 207, lines 50-65), addressing limitations of instant claim 1. Surfactants used to maintain fluidity of a pharmaceutical solution would be understood by one of skill in the art to be a solubilizer, as suggested by the comparison to maintenance of particle size in the case of a dispersion and the alternatives of injectable solutions or dispersions as described in context in Olhava et al. at column 207, lines 50-65, addressing limitations of instant claim 1. Olhava et al. teaches the pharmaceutical compositions formulated with a buffer such as citrates, and agents for adjusting the tonicity such as sodium chloride or dextrose, and that the pH can be adjusted with acids and bases such as hydrochloric acid and sodium hydroxide (column 206, lines 30-50), addressing limitations of instant claim 1. A citrate buffer would be understood by one of skill in the art to include a pH adjustment reagent of citric acid, addressing limitations of instant claim 14. Olhava et al. teaches examples of the carriers pharmaceutical compositions suitable for injectable use include phosphate buffered saline (column 207, lines 50-55), which would have been understood by one of ordinary skill in the pertinent art to be at the physiological pH of 7.2 or 7.4 and addressing limitations of instant claim 18 and 22. Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage (column 205, line 60 to column 206, line 5). Olhava et al. teaches the working example of the compound administered using Alzet Model 2001 minipumps in amounts of 112 and 56 mg/kg/day to mice of average weight of 0.0023 kg over the course of 7 days (column 390, lines 10-20). The technical specifications of the Alzet Model 2001 minipump (Alzet MINI-OSMOTIC PUMP MODEL 2001 product brochure, 2011, of record) provides the volume of the reservoir is 200 μL delivered over 7 days. Therefore to formulate the Alzet Model 2001 minipump to administer 112 and 56 mg/kg/day to mice over the course of 7 days, the formulations would been understood to contain approximately 18 or 9 mg of the active compound per 200 μL, or approximately 9% w/v or 4.5% w/v, addressing limitations of instant claim 3.
Olhava et al. does not specifically disclose the embodiment of the injectable formulation comprising said compound, the solubilizer having the claimed concentration, and a pH adjustment reagent having the claimed concentration. (claim 1) Olhava et al. does not specifically teach the solubilizer is the cyclodextrin hydroxypropyl betadex. (claims 8 and 9). 
Mosher et al. teaches the state of the art with regard to liquid pharmaceutical compositions. Mosher et al. teaches formulations comprising 2-60%, 5-50% or 10-40% (w/v) solubilizer (Col. 6, Lns. 20-25). Mosher et al. teaches formulations wherein solubilizer is the cyclodextrin sulfoalkyl ether cyclodextrin (Col. 5, Lns. 59-61). Mosher et al. teaches 2-hydroxypropyl cyclodextrin derivatives (HP-beta-CD or HPCD) are known in the prior art for the same purpose of solubilizing drugs in liquid pharmaceutical compositions (Col. 4, Lns. 15-17).
Diab et al. teaches nucleotide analog prodrug cyclodextrin inclusion complexes. Diab et al. teaches the poorly water soluble bis(t-butyl-S-acyl-2-thioethyl)-cytidine monophosophate can be complexed with hydroxypropyl-β-cyclodextrin sufficient to obtain complete solubilization of the prodrug (page 295, abstract). Diab et al. teaches the structure of the prodrug 
    PNG
    media_image2.png
    235
    323
    media_image2.png
    Greyscale
 (page 296, left column, figure 1) and suggests the methyl short hydrophobic chains in the ter-butyl extremity of AraC-SATE can easily fulfil the hydrophobic cavities of HP-β-CD molecules (page 297, left column, paragraph 1). 
Cserhati et al. teaches the interaction between 26 nucleoside derivatives and hydroxypropyl-β-cyclodextrin (HPBCD) determined by charge-transfer chromatography. Both sterical (specific hydrophobic surface area) and hydrophobicity parameters of nucleosides influenced the strength of interaction. (page 1, abstract) Cserhati et al. teaches in recent years hydroxypropyl-β-cyclodextrin (HPBCD) derivatives with various average number of substitutions have been extensively applied in pharmaceutical formulations. (page 1, right column) Cserhati et al. teaches the results support the assumption that nucleosides enter into the lipophilic cyclodextrin cavity, and they are retained by hydrophobic forces. (page 6, left column, paragraph 1) 
Nakagawa et al. teaches the state of the art with regard to pharmaceutical compositions. Nakagawa et al. teaches the embodiment of an injectable pharmaceutical composition comprising 0.14 % (w/v) sodium dihydrogenphosphate (dihydrate) and 0.26 % (w/v) disodium hydrogenphosphate (page 12, paragraph 0192), or about 0.4 % (w/v) phosphate buffer. Nakagawa et al. teaches embodiments varying the amount of phosphate buffer formulated in formulations for injection (page 11, table 1 and 2 at paragraph 0185). 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. to select the solubilizer to be the cyclodextrin hydroxypropyl-β-cyclodextrin and to optimize the concentrations through routine experimentation. 
One of ordinary skill in the art would have been motivated to select the pharmaceutical composition of Olhava et al. with a reasonable expectation of success because Olhava et al. provides guidance as to the formulation of the pharmaceutical composition of Olhava et al. It would have been routine experimentation to optimize the amount of said compound in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage and provides guidance of the working example in which the formulations would been understood to contain approximately 9% w/v or 4.5% w/v of the active compound. One of ordinary skill in the art would have been motivated to combine Olhava et al. in view of Mosher et al., Diab et al., and Cserhati et al. with a reasonable expectation of success because Olhava et al. teaches selecting pharmaceutical additives to improve the fluidity of the solution and teaches the embodiment of a surfactant, which would have been understood to be a solubilizer, Mosher et al. and Cserhati et al. teach he di101010101010101010101010101010101010101010101010101010101010101010101010cyclodextrins are known in the art to be solubilizers for drugs in liquid pharmaceutical compositions, and Diab et al. and Cserhati et al. teach nucleotide analog prodrug cyclodextrin inclusion complexes providing additional guidance and a reasonable expectation of success to combine the teachings of Olhava et al. and Mosher et al. See also MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use. It would have been routine experimentation to optimize the amount of said compound in the formulations because Mosher et al. teaches selecting the amount of the cyclodextrin in the formulations. It would have been routine experimentation to optimize the amount of the compounds in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage, Mosher et al. teaches selecting the amount of the cyclodextrin in the formulations, and Nakagawa et al. teaches embodiments varying the amount of phosphate buffer formulated in formulations for injection, suggesting varying the concentration of buffer or pH adjustment reagent. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 May 2022, have been fully considered and not found to be persuasive.
Applicant remarks that a skill artisan would not have been motivated to modify the composition taught in Olhava with the teachings of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. because the teachings of Mosher et al. and Nakagawa et al. are drawn to compositions that do not contain the claimed active agent pinometostat. However, MPEP 2123 provides ""The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)" MPEP 2141.01(a) provides "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212." In this case the specification at the abstract and describing the background of invention at page 1, paragraph 2 suggests one of skill in the art would understand the field of endeavor to be pharmaceutical treatment of diseases and disorders. Therefore the applied references are from the same field of endeavor as the claimed invention, even if the formulations are drawn to compositions that do not contain the claimed active agent pinometostat. In this case the teachings of the prior art references are not limited to their own inventions or to the problems with which they are concerned, which Applicant describes as compositions that contain a different active agent from pinometostat, but are part of the literature of the art, relevant for all they contain. In this case, the prior art references are relevant for the teachings relevant to pharmaceutical formulations that one of ordinary skill in the art would combine to modify the composition taught in Olhava through routine experimentation with a reasonable expectation of success. 
Regarding the concentrations of the solubilizer and pH adjustment reagent, as detailed in the rejection of record, it would have been routine experimentation to optimize the amount of the compounds in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage, Mosher et al. teaches selecting the amount of the cyclodextrin in the formulations, and Nakagawa et al. teaches embodiments varying the amount of phosphate buffer formulated in formulations for injection, suggesting varying the concentration of buffer or pH adjustment reagent. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” Therefore the cited teachings suggest one of ordinary skill in the art would vary the concentrations of these components to discover the optimum or workable ranges by routine experimentation within the general conditions taught in the prior art. 

Amended Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, of record) in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, of record), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, of record), Cserhati et al. (Int. J. Pharm., 1996, 141, p1-7, of record), and Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, of record) and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, of record).
Olhava et al. in view of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. teaches as above.
Olhava et al. in view of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. does not specifically teach the citric acid is anhydrous citric acid. (claim 15)
Carver et al. teaches the state of the art with regard to liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. further in view of Carver et al. to select the buffer to be made with anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the buffer to be made with anhydrous citric acid because Olhava et al. teaches the buffer includes citrate buffers and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid. See MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 May 2022, have been fully considered and not found to be persuasive.
Applicant's remarks regarding Olhava et al. in view of Mosher et al., Diab et al., Cserhati et al., and Nakagawa et al. are addressed as above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 15-18, 21-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, of record), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, of record), Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, of record), and Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, of record).
Olhava et al. (U.S. Patent No. 8580762) teaches the embodiment of said compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing said compound (claims 1-6 at columns 391-392) Olhava et al. (U.S. Patent No. 8580762) as prior art teaches as detailed above.
Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the concentration of the solubilizer or the solubilizer is the cyclodextrin hydroxypropyl betadex (instant claims 4, 5, 8, and 9). Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the concentration of the buffer (instant claims 10, 11, and 23-26). Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the citric acid is anhydrous citric acid (instant claim 15).
Mosher et al. teaches as above.
Diab et al. teaches as above.
Nakagawa et al. teaches as above.
Carver et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Claims 1-6 of U.S. Patent No. 8580762 in view of Mosher et al., Diab et al., Nakagawa et al. and Carver et al. to select known solubilizers and buffers and to optimize the concentration through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 1-6 of U.S. Patent No. 8580762 in view of Mosher et al., Diab et al., Nakagawa et al. and Carver et al. with a reasonable expectation of success because Mosher et al., Diab et al., Nakagawa et al. and Carver et al. each teach the state of the art of formulations of liquid pharmaceutical compositions and known materials based on their known suitability for their intended use. See MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use. It would have been routine experimentation to optimize the amount of said compound in the formulations because the teachings of Mosher et al. and Nakagawa et al. suggest selecting the optimal amount of the components. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

The following are new grounds of rejection not necessitated by Applicant's Amendment, filed 16 May 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 1-2, 5, 7, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892).
The '625 application teaches substituted purine and 7-deazapurine compounds and pharmaceutical compositions containing these compounds, for use in treating disorders such as cancer and neurological disorders. (abstract) The '625 application teaches the general formula I. (page 1, paragraph 7-11) The '625 application teaches the working example in which results indicate that Compound 2 demonstrated significant anti-tumor activity in a mouse xenograft model of MLL-rearranged leukemia. (example 11 at page 206, paragraph 1173 to page 2007, paragraph 1181) The '625 application teaches the embodiment of Compound 2, (table 1 at page 24) corresponding to the claimed compound including the recited stereochemistry. The '625 application teaches the pharmaceutical compositions formulated for the intended route of administration, such as the intravenous route. The compositions can include buffers such as acetates, citrates or phosphates, and agents for the adjustment of tonicity such as sodium chloride or dextrose. The pH can be adjusted with acids or bases, such as hydrochloric acid or sodium hydroxide. (page 108, paragraph 613; page 109, paragraph 618) The '625 application teaches pharmaceutical compositions suitable for injectable use include sterile aqueous solutions (where water soluble). In many cases, it will be preferable to include isotonic agents, for example, sugars, polyalcohols such as manitol and sorbitol, and sodium chloride in the composition. (page 109, paragraph 619) 
The '625 application does not specifically teach the formulation comprising 1-10% w/v of the compound and about 4-40% w/v of a solubilizer. (claim 1) The '625 application does not specifically teach concentration of the pH adjustment reagent. (claims 6-7)
Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine. In particular, decitabine is formulated with a cyclodextrin compound to stabilize and/or enhance solubility of the drug. The formulations are useful for treating diseases such as cancer. (abstract) Tang et al. teaches the instability and limited solubility of decitabine in aqueous solution creates serious inconvenience in both manufacturing and clinical use of decitabine drug product. The instability of dectabine in aqueous solution requires refrigeration of decitabine solution during manufacturing, cold infusion fluids for drug dilution before intravenous administration, and short storage time of decitabine aqueous solutions. The limited solubility in aqueous solution also requires large volume of the drug to be administered, which makes it difficult to administer the drug subcutaneously. Tang et al. teaches cyclodextrin compounds can significantly increase the solubility of decitabine (or azacytidine) in aqueous solutions, and to dramatically improve its stability in the aqueous solutions. The inventors believe that this invention would minimize or eliminate much of the serious inconvenience in manufacturing, storage and transportation of the decitabine drug product, and reduce patient discomfort and inconvenience by eliminating the need for cold infusion, and lower the volume of the drug solution to be administered. (page 4, paragraph 53-54; paragraph 68 spanning pages 5-6) Tang et al. teaches the embodiment where the cyclodextrin compound is a substituted hydroxy-β-cyclodextrin, preferably hydroxypropyl, hydroxyethyl, glucosyl, maltosyl and maltotriosyl derivatives of β-cyclodextrin. Tang et al. teaches the specific embodiment of hydroxypropyl-β-cyclodextrin. (page 2, paragraph 14; page 5, paragraph 58; page 6, paragraphs 71-73) Tang et al. teaches the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation is between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w. (page 2, paragraph 18) Tang et al. teaches the pharmaceutical compositions can be administered via injection. Formulations for parenteral administration can be in the form of aqueous isotonic sterile injection solutions or suspensions. (page 5, paragraph 66) Tang et al. teaches the pharmaceutical formulation may further comprise an acidifying agent added to the formulation in a proportion such that the formulation has a resulting pH between about 4 and 8. The acidifying agent may be an organic acid such as citric acid or an inorganic acid such as phosphoric acid. (page 6, paragraph 77) In a variation, the acidifying agent is ascorbic acid at a concentration of 0.01-0.2 mg/ml of the solvent, (page 7, paragraph 79) or the embodiment containing 0.001-0.02% w/v of the acidifying agent. Tang et al. teaches in prior art formulations of decitabine contain 6.8 mg of KH2PO4 per mL, (page 1, paragraph 7) or 0.68% w/v of a phosphoric acid acidifying agent. Tang et al. teaches the working example of solutions comprising 40% w/w of the cyclodextrin and 6/10 parts of a 50 mM KH2PO4 buffer, (page 13, paragraph 159) where a 50 mM KH2PO4 buffer is 6.8 mg of KH2PO4 per mL or 0.68% w/v of a phosphoric acid acidifying agent, and a 6/10 parts solution would result in a 0.41% w/v of a phosphoric acid acidifying agent. The pH of the pharmaceutical formulation may be adjusted to be between pH 4 and pH 8, preferably between pH 5 and pH 7, and more preferably between pH 5.5 and pH 6.8. (page 7, paragraph 80) Tang et al. teaches optionally, the pH of the pharmaceutical formulations may be adjusted by commonly used methods. In one variation, pH is adjusted by addition of acid, such as ascorbic acid, or base, such as sodium hydroxide. (page 7, paragraph 86) Tang et al. teaches in any of the above dosage forms, the concentration of the drug is preferably 0.1-20% w/w, more preferably 1-10% w/w, and most preferably 2-5% w/w. (page 8, paragraph 100) Tang et al. teaches the compound can be formulated into an injection or infusion fluid. Examples of such include dextrose in saline. (page 9, paragraph 111)
Davis et al. teaches the state of the art regarding cyclodextrin-based pharmaceutics. Davis et al. teaches cyclodextrins are cyclic oligomers of glucose that can form water-soluble inclusion complexes with small molecules and portions of large compounds. These biocompatible, cyclic oligosaccharides do not elicit immune responses and have low toxicities in animals and humans. Cyclodextrins are used in pharmaceutical applications for numerous purposes, including improving the bioavailability of drugs. (page 1023, abstract) Davis et al. teaches current pharmaceutical research has a number of drivers, including the nature of the drugs being developed, the need for generating orally bioavailable dosage forms and the preparation of solubilized parenteral formulations. (page 1025, right column, paragraph 2) Davis et al. teaches the reasons for the inclusion of CDs in a particular formulation can vary widely (BOX 2), such as to enhance solubility, bioavailability, or stability. (page 1025, right column, paragraph 4; page 1027, box 2 at top of right column) Davis et al. teaches drug-cyclodextrin complexes to of a wide variety of drugs are known. (page 1028, table 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the '625 application in view of Tang et al. and Davis et al. in order to improve the formulation taught by the '625 application based on the guidance provided by Tang et al. to add a cyclodextrin compound to stabilize and/or enhance solubility of a nucleoside drug. One of ordinary skill in the art would have been motivated to combine The '625 application in view of Tang et al. and Davis et al. with a reasonable expectation of success because both the '625 application and Tang et al. are drawn to the field of nucleoside compounds useful for treating cancer; The '625 application provides guidance for selecting the compound 2 corresponding to the claimed compound, teaches the compound can be formulated into a pharmaceutical composition according to its intended use, and teaches examples of components used in parenteral solutions or suspensions; Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine to provide advantages in manufacturing, storage and transportation, and administration of the product, and teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine the '625 application with the teachings of Tang et al. to improve the formulation taught by the '625 application in the same way. Regarding the concentration of the components, Tang et al. teaches known components and concentrations of these components in formulating the composition, such as the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, and prior art formulations of decitabine containing 0.68% w/v of a phosphoric acid acidifying agent or the working example of a 6/10 parts solution resulting in a 0.41% w/v of a phosphoric acid acidifying agent, and the concentration of the drug is more preferably 1-10% w/w and most preferably 2-5% w/w, suggesting it would have been routine experimentation to determine appropriate concentrations of the components. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the prior art teaches the general conditions of the claimed invention, including guidance for particular embodiments such as the concentration of the drug is more preferably 1-10% w/w or the cyclodextrin between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, therefore it would have been obvious to discover the optimum or workable concentrations. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 16 May 2022, have been fully considered as applicable to the new grounds of rejection and not found to be persuasive.
Applicant remarks that a skill artisan would not have been motivated to modify the teachings of the prior art because the teachings of the prior art are drawn to compositions that do not contain the claimed active agent pinometostat. However, MPEP 2123 provides ""The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)" MPEP 2141.01(a) provides "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212." In this case the specification at the abstract and describing the background of invention at page 1, paragraph 2 suggests one of skill in the art would understand the field of endeavor to be pharmaceutical treatment of diseases and disorders. Therefore the applied references are from the same field of endeavor as the claimed invention, even if the formulations are drawn to compositions that do not contain the claimed active agent pinometostat. In this case the teachings of the prior art references are not limited to their own inventions or to the problems with which they are concerned, which Applicant describes as compositions that contain a different active agent from pinometostat, but are part of the literature of the art, relevant for all they contain. Further, Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests one of ordinary skill in the art would have had a reasonable expectation that the teachings of Tang et al. would be applicable to formulation of a different drug. In this case, the prior art references are relevant for the teachings relevant to pharmaceutical formulations that one of ordinary skill in the art would combine to modify the composition taught in the '625 application through routine experimentation with a reasonable expectation of success. 

Amended Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892) as applied to claims 1-7, 10, 12-14, and 17-20, and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, cited in PTO-892).
The '625 application in view of Tang et al. and Davis et al. teaches as above.
The '625 application in view of Tang et al. and Davis et al. does not specifically teach the pH adjustment reagent of citric acid is anhydrous citric acid. (claim 15)
Carver et al. teaches the state of the art with regard to injectable liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the '625 application in view of Tang et al. and Davis et al. further view of Carver et al. to select the acidifying agent to be anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the acidifying agent to be anhydrous citric acid because the '625 application in view of Tang et al. and Davis et al. teaches the acidifying agent includes citric acid and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid. See also MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 10, 12-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 (reference patent) in view of the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892), Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892). 
Reference Claims 1-6 of the reference patent claim the compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing this compound.
Reference Claims 1-6 do not specifically claim the pharmaceutical compositions to be an injectable formulation comprising the compound, a solubilizer in the concentration claimed, and a pH adjustment reagent in the concentration claimed. (claim 1)
The '625 application teaches as above.
Tang et al. teaches as above.
Davis et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. in order to select from within the genus of pharmaceutical compositions containing this compound in the reference claims and arrive at the claimed invention. One of ordinary skill in the art would have been motivated to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. with a reasonable expectation of success because both the Reference Claims 1-6 and the '625 application are drawn to the pharmaceutical compositions containing the same compound; The '625 application provides guidance for selecting the compound 2 corresponding to the claimed compound, teaches the compound can be formulated into a pharmaceutical composition according to its intended use, and teaches examples of components used in parenteral solutions or suspensions; Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine to provide advantages in manufacturing, storage and transportation, and administration of the product, and teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine Reference Claims 1-6 in view of the '625 application and Tang et al. to improve the formulation taught by the '625 application and encompassed within the scope of Reference Claims 1-6 in the same way. Regarding the concentration of the components, Tang et al. teaches known components and concentrations of these components in formulating the composition, such as the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, and prior art formulations of decitabine containing 0.68% w/v of a phosphoric acid acidifying agent or the working example of a 6/10 parts solution resulting in a 0.41% w/v of a phosphoric acid acidifying agent, and the concentration of the drug is more preferably 1-10% w/w and most preferably 2-5% w/w, suggesting it would have been routine experimentation to determine appropriate concentrations of the components. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the prior art teaches the general conditions of the claimed invention, including guidance for particular embodiments such as the concentration of the drug is more preferably 1-10% w/w or the cyclodextrin between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, therefore it would have been obvious to discover the optimum or workable concentrations. 

Amended Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 8580762 (reference patent) in view of the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892), Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892) and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, provided by Applicant in IDS mailed 08 Jul 2022).
Reference Claims 1-6 of the reference patent in view of the '625 application, Tang et al. and Davis et al. teach as above.
Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. do not specifically teach the pH adjustment reagent of citric acid is anhydrous citric acid. (claim 15)
Carver et al. teaches the state of the art with regard to injectable liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. further view of Carver et al. to select the acidifying agent to be anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the acidifying agent to be anhydrous citric acid because Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. teaches the acidifying agent includes citric acid and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid. See also MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.

Amended Claims 1-2, 5, 8-9, 11, 14-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-14, 17-19 and 21 of copending Application No. 17/130936 (reference application) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892). 
Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 of the reference application are drawn to a formulation comprising 1-10% w/v of compound of Formula (I), about 4-40% of solubilizer, and a pH adjustment reagent, where the reference compound of Formula (I) corresponds to the claimed compound of claim 1 and having the stereochemistry recited in claim 2. Reference Claim 4-5 recite the solubilizer is the cyclodextrin hydroxypropyl betadex, corresponding to claims 8-9. Reference claim 6 recites the composition comprising about 0.1-5% (w/v) pH adjustment reagent. Reference claims 10-11 recite the pH adjustment reagent is citric acid in the form of anhydrous citric acid or citric acid monohydrate, encompassing claims 14-15. Reference claims 12-13 recite the composition further comprising the isotonic reagent selected from sodium chloride and dextrose, corresponding to claims 16-17. Reference claim 14 recites the pH is about 4.0-8.0, corresponding to claim 18. Reference claim 17 recites the pH is adjusted further with sodium hydroxide or hydrochloric acid, corresponding to claim 21. Reference claim 18 recites the composition further comprising water, corresponding to claim 22.
Tang et al. teaches as above.
Davis et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 of the reference application in view of Tang et al. and Davis et al. in order to discover the optimum or workable concentrations through routine experimentation. One of ordinary skill in the art would have been motivated to combine Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 in view of Tang et al. and Davis et al. with a reasonable expectation of success because Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 teach a formulation comprising the same components where the concentrations are claimed in overlapping ranges as the claimed concentrations, Tang et al. teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 in view of Tang et al. and Davis et al. in order to discover the optimum or workable concentrations through routine experimentation. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the Reference Claims 1-2, 4-6, 10-14, 17-19 and 21 teach a formulation comprising the same components where the concentrations are claimed in overlapping ranges as the claimed concentrations, therefore a prima facie case of obviousness exists. Further, Tang et al. teaches known components and concentrations of these components in formulating the composition, suggesting it would have been routine experimentation to discover the optimum or workable ranges from within the scope of the Reference Claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is found to be allowable.
This Office Action details new grounds of rejection not necessitated by Applicant's Amendment. Accordingly, this Office Action is Non-Final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623